DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present office action is in response to an application filed on April 20, 2020, with claims 1-20 are filed with the application. Wherein claims 18-20 are newly added. Therefore claims 1-20 are pending and ready for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2021, 3/05/2021, and 04/05/2021 were filed with the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed on 04/29/2021 have been fully considered but they are not persuasive. The reasons are set forth below:
Applicant’s arguments and Examiner’s response:
	(I) Applicant’s argument 1: The applicant’s arguments page 5, recites, “ Chou is flied after the priority date of This Application. Chou claims priority to U.S. Provisional Application No. 62/ 439,434 ("Chou Provisional"), a copy of which is filed herewith, However, Chou Provisional does not disclose all relied 
parameters, each set of the RAN parameters corresponds to the settings ( e.g., BWP configuration) of a specific BWP." Chou, [0070] (emphasis added). The relied upon sections further state that "[e]ach BWP configuration may comprise a PHY composition, which may include ... a numerology having a cyclic prefix and a subcarrier spacing configuration," Chou, [0048] (emphasis added). But, Chou Provisional does not disclose these relied upon sections because Chou Provisional does not disclose the BWP configuration via RRC signaling, Chou Provisional merely states that "the PCell 31 provides RAN slicing indexing of the PCell 31 by
system information. The PCell 31 provides RAN slicing indexing of the SCell 33 by RRC signaling." Chou Provisional, [0057], Indeed, Chou Provisional does not discuss any BWP at all”.
	(II) Examiner’s Response 1: The examiner respectfully disagrees. In response to the arguments as stated above: Anticipation "is not an 'ipsissimis verbis' test." In re Bond, 910 F .2d 831, 832 (Fed. Cir. 1990) (citing Akzo N. V. v. United States Int'l Trade Comm 'n, 808 F.2d 1471, 1479 & n.11 (Fed. Cir. 1986)).
"An anticipatory reference ... need not duplicate word for word what is in

	(III) Applicant’s argument 2: The applicant’s arguments page 6, recites, “Even putting aside the priority deficiencies of Chou (which are sufficient to disqualify Chou as prior art), the relied upon sections of Chou also fail to disclose that the configuration in the RRC signaling configures a starting frequency domain location, The Office Action maps Chou's start symbol of a CORESET to be claimed "starting frequency domain location," See Office Act1on, p, 4. The corresponding section in Chou states that "CORESET configuration may
include the following information to indicate the location of RBs and its periodicity: (1) a first sym.bo! index: CORESET-start-symbol" Chou, [0111] (emphasis added). However, a symbol is a time domain resource, not a frequency domain resource. So, Chou's CORESET-start-symbol in the time domain does not disclose a starting frequency domain locat1on. Furthermore, Chou's CO RESET-start-symbol is configured by a DCI signaling, not by an RRC signaling, See Chou…”.
	(IV) Examiner’s Response 2: The examiner respectfully disagrees. Chou teaches in para [0111], where, “In some implementations, the CORESET configuration is pre-configured with the BWP configuration (through RRC 
	All the remaining arguments are based on the arguments above and are responded to in full.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chou et al. (US 2018/0183551 A1, use the priority of the Provisional Application number 62/439,434: filed on December 27, 2016), hereinafter, “Chou”.
	Regarding claims 1 and 9, Chou discloses: An apparatus and method for wireless communication (Chou: fig 4, “Wireless Device 413a and 413b” equivalent to “apparatus”,  para [0086]), the apparatus comprising: at least one processor (Chou: fig 18, block 1840 “Processor” for Wireless Device 110/413, para [0190]); and 
	a non-transitory computer readable storage medium storing programming for execution by the processor the programming including instructions (Chou: fig 18, block 1840 “Processor” and block 1830 “Memory” (equivalent to “non-transitory computer readable memory”) for Wireless Device 110/413, para [0190], para [0038], where, “The software implementation may comprise computer executable instructions stored on computer readable medium such as memory or other type of storage devices”), to: receiving, by an apparatus, a radio resource control (RRC) signaling carrying a configuration for one or more bandwidth parts, the configuration configuring each of the one or more bandwidth parts (Chou: fig 1, para [0058]-[0059], depicts BWP configuration and fig 3, step 310, para [0089], where, “the indication of RAN profile indexing may be transmitted via dedicated RRC message”, i.e., UE 302 receives RRC message from cell 304), with a numerology (Chou: fig 1, para [0048], where, “ach BWP configuration may comprise a PHY composition, which may include at least one of the following: [0049] a numerology having a cyclic prefix and a subcarrier spacing configuration), a starting frequency domain location (Chou: fig 8A, para [0111], where, “The CORESET configuration may include the following information to indicate the location of RBs and its periodicity: (1) a first symbol index: CORESET-“start-symb” equivalent to “starting frequency location” ; (2) contiguous time duration of the CORESET in number of symbols”. “In some implementations, the CORESET configuration is pre-configured with the BWP configuration (through RRC signaling)”), and  a frequency domain length (Chou: fig 11A, para [0130], where, “After decoding DCI #0 successfully, the UE may retrieve the structure of sub-frame 1100, which includes the “number of mini-slots 1113A” (equivalent to “frequency domain length”), 1113B, and 1113C and the time span (e.g., the number of symbols in time domain) for each of mini-slots 1113A, 1113B, and 1113C respectively”); and 
	performing, by the apparatus, an uplink transmission according to the configuration in an active bandwidth part of the one or more bandwidth parts (Chou: fig 14A, step 1430, “Data Transmission based on the UL GF configuration in BWP index #I”, para [0162], where, “UE 1402 may transmit data to cell 1404 based on UL GF configuration in BWP index #I. As can be seen in FIG. 14B, the GF resources may appear periodically such that UE 1402 may transmit RB_A, RB_B, RB_C, and etc. to cell 1404 using the periodic GF resources in BWP #I”).
	Regarding claim 2 and 10, Chou further discloses: The method of claim 19 and apparatus of claim 20, wherein the one or more communication parameters include a modulation and coding scheme (MCS) (Chou: para [0048], where, each BWP configuration may also include a coding scheme, a “modulation scheme “equivalent to “MCS (modulation and coding scheme)” equivalent to “communication parameters for uplink transmission”). 
Regarding claims 3 and 11, Chou further discloses: The method of claim 2, wherein the one or more communication parameters include a starting symbol position and a duration (Chou: fig 8A, para  [0111], where, “the CORESET configuration is pre-configured with the BWP configuration (through RRC signaling). The CORESET configuration may include the following information to indicate the location of RBs and its periodicity: (1) a first symbol index: CORESET-start-symb; (2) contiguous time duration of the CORESET in number of symbols”).
Regarding claims 4 and 12, Chou further discloses: The method of claim 3 and apparatus of claim 11, wherein the starting symbol position and the duration are within a single slot (Chou: fig 1 and 8A, para [0111], where, “The CORESET configuration may include the following information to indicate the location of RBs and its periodicity (equivalent to “duration”): (1) a first symbol index: CORESET-start-symb; (2) contiguous time duration of the CORESET in number of symbols”. “In some implementations, the CORESET configuration is pre-configured with the BWP configuration (through RRC signaling)”).
(Chou: para [0048], where, in “para [0056] a default BWP indication having an applicable RRC state; and [0057] a BWP indicator (e.g., BWP index) corresponding to the BWP configuration”). 
Regarding claims 6 and 14, Chou further discloses: The method of claim 1 and apparatus of claim 9,  further comprising: receiving, by the UE, a downlink control information (DCI) signaling, wherein the active bandwidth part is indicated by the DCI signaling (Chou: fig 9A-B, step 920 and fig 10A, para [0127], where, “After receiving the DCI, the UE may know which BWP is to be activated/de-activated based on the received BIF. For example, an inactive BWP may be activated, when the UE receives the corresponding BIF in a DCI”).
Regarding claims 7 and 15, Chou further discloses: The method of claim 1 and apparatus of claim 9,  wherein the RRC signaling indicates an initial active bandwidth part (Chou: fig 8A, where, “in component carrier 800A, there is only one active BWP at any given time”).
Regarding claim 17, Chou further discloses: The apparatus of claim 9, wherein the apparatus is a user equipment (UE) (Chou: fig 16A, para [0173], where, “UE 1602” equivalent to “the apparatus of claim 9”).
	Regarding claim 18, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to transmission of BWP configuration, and the rejection to claim 1 is applied hereto.
	Regarding claims 19 and 20, Chou further discloses: The method of claim 1, wherein the configuration further configuring the each of the one or more bandwidth parts with one or more communication parameters for uplink transmissions (para [0040], where, “provides a method for signaling RAN parameters adopting a RAN profile indexing mechanism to facilitate the transmission and reception operations, where the RAN profile indices correspond to the physical layer compositions between a cell in a radio access network and at least one mobile station (e.g., a UE)”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US 20180183551 A1, use the priority of the Provisional Application  “Chou” in view of Bae et al. (US 20200045722 A1, use the priority of the Provisional Application number 62/454,873: filed on Feb 5, 2017), hereinafter, “Bae”.
	Regarding claims 8 and 16, Chou further teaches: The method of claim 1 and apparatus of claim 9, wherein the performing the uplink transmission comprises: performing, by the UE, the uplink transmission without a dynamic grant (Chou: fig 12, para [0145], where, “in FIG. 12, BWP #1 in component carrier 1200A includes SPS or GF UL resources which may be periodic UL resources for a US to transmits UL packets without dynamic grant”);  
	Chou does not explicitly teach: wherein the one or more communication parameters for the uplink transmissions include a number of repetitions for the uplink transmission without dynamic grant;
	However, Bae in the same field of endeavor teaches: wherein the one or more communication parameters for the uplink transmissions include a number of repetitions for the uplink transmission without dynamic grant (Bae: fig 11, para [0112], where, “the time at which the UCI is generated may be a time (hereinafter referred to as time 1) before a start time of a grant-free resource (before grant-free transmission), a time (hereinafter referred to as time 2) within a time interval of a grant-free resource (during grant-free transmission and/or repetitions), or a time (hereinafter referred to as time 3) after an end time of a grant-free resource (after grant-free transmission and/or repetitions)”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of Bae combining  into the system of Chou, for the advantage of utilizing the grant-free and grant-based uplink resources efficiently  (Bae: para [0019]).

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

NIZAM U. AHMED
Examiner
Art Unit 2461




/KIBROM T HAILU/Primary Examiner, Art Unit 2461